Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about January 22, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of robbery in the second degree, and placed him on probation until his 18th birthday, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There was extensive evidence supporting the inference that appellant *283intentionally aided his companion in forcibly stealing the victim’s property, including, among other things, appellant’s statement to the police (see Matter of Juan J., 81 NY2d 739 [1992]; People v Allah, 71 NY2d 830 [1988]). Concur—Buckley, P.J., Sullivan, Ellerin, Williams and Catterson, JJ.